DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim states “a first actuator of the plurality of actuators”, it is unclear if this limitation is intending to set forth an actuator in addition to the feeding motor, braking motor and twisting motor previously set forth within the plurality of actuators or if the limitation is intending to set forth the first actuator to be one of the previously recited plurality of actuators (i.e. feeding, braking or twisting). Clarification and/or correction is required. 
It is noted that claims 7-9 all refer to the “first actuator” and are thereby rendered indefinite based on the indefiniteness rejection as set forth above pertaining to claim 1; these claims will require clarification and/correction as well. 
With regards to claim 3, the claim states “when the operation to switch the main power from on to off is performed on the main switch during execution of the tying-string feeding sequence operation: to stop the feeding motor and drive the braking actuator; and to stop the braking actuator when the reel is stopped to complete the tying-string feeding sequence operation”, this renders the claim indefinite since there appears to be missing language. Specifically, the limitation set forth a specific condition (i.e. when main power is switched from on to off to either stop feeding motor and drive braking actuator or stop the braking actuator) but fails to set forth an action that is performed when the condition is met; the limitation appears as a cause and effect limitation by setting forth a condition (i.e. cause) but fails to provide the action (i.e. effect) resulting from the cause.
it is unclear if this limitation is intending to further define the control unit function or if it is intending to set forth actions of the feeding motor and braking actuator in addition to the action of the first actuator set forth in claim 1 when the main power is switched. It is noted that should the limitation intend to be further defining the control unit, it appears to be rewording the previously recited limitations of the feeding motor and braking motor.
With regards to claim 4, the claim states “the control unit is configured to stop the feeding motor even if the tying string has not been fed out by a predetermined feed amount when the operation to switch the main power from on to off is performed on the main switch during execution of the tying-string feeding sequence operation”, it is unclear if this if intending to further define the “first actuator” previously set forth in claim 1 or if this operation of the feeding motor is in addition to the operation of the first actuator of claim 1 when the main power is switched from on to off during execution of the at least one sequence operation. It is noted that the claim currently reads as the first actuator and the feeding motor are separate elements that both are controlled similarly when the main power is switched. Clarification and/or correction is required. 
With regards to claim 5, the claim states “when the operation to switch the main power from on to off is performed on the main switch during execution of the tying-string twisting sequence operation: to continue to drive the twisting motor until the tying completion condition is satisfied; and to stop the twisting motor when the tying completion condition is satisfied to complete the tying-string twisting sequence operation” renders the claim indefinite since there appears to be missing language. Specifically, the limitation set forth a specific condition (i.e. when main power is switched from on to off to either continue to drive the twisting motor or stop the twisting motor) but fails to set forth an action that is performed when the condition is met; the limitation appears as a cause and effect limitation by setting forth a condition (i.e. cause) but fails to provide the action (i.e. effect) resulting from the condition. 
It is further noted that it is unclear if the limitation is it is intending to set forth actions of the twisting motor in addition to the action of the first actuator set forth in claim 1 when the main power is switched or if it is intending to further define the first actuator to be the twisting motor. Clarification and/or correction is required.
 It is further noted that this limitation appears to be setting forth the same subject matter set forth in the limitation “such that the twisting motor is driven to twist....is stopped when a predetermined tying completion condition is satisfied” just slightly reworded. 
With regards to claim 6, the claim states “when the operation to switch the main power from on to off is performed on the main switch during execution of the initial-position returning sequence operation: to continue to drive the twisting motor until the twisting mechanism returns to the initial position; and to stop the twisting  motor when the twisting mechanism has returned to the initial position to complete the initial-position returning sequence operation”, this render the claim indefinite since there appears to be missing language. Specifically, the limitation set forth a specific condition (i.e. when main power is switched from on to off to either continue to drive the twisting motor or stop the twisting motor) but fails to set forth an action that is performed when the condition is met; the limitation appears as a cause and effect limitation by setting forth a condition (i.e. cause) but fails to provide the action (i.e. effect) resulting from the condition. 
It is further noted that it is unclear if the limitation is it is intending to set forth actions of the twisting motor in addition to the action of the first actuator set forth in claim 1 when the main power is switched or if it is intending to further define the first actuator to be the twisting motor a. Clarification and/or correction is required. 
It is further noted that this limitation appears to be setting forth the same subject matter set forth in the limitation “such that the twisting motor is driven to twist....is stopped when a predetermined tying completion condition is satisfied” just slightly reworded. 

Examiner notes that no art has been applied to claims 3 and 5-6; however, the claims as currently presented are not deemed allowable and Applicant is required to clarify in compliance with 35 USC 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (JP 2017-080772).
In reference to claim 10, Yamamoto discloses an electric power tool comprising of
a plurality of actuators (22, 46, 54) configured to be driven by electric power, 
a control unit including a microcomputer (122) and configured to control operations of the plurality of actuators [see paragraph 0005], and
a single switching element (130) in a power supply path that supplies electric power to the plurality of actuators and does not supply the electric power to the control unit, 
wherein the single switching element is configured to switch between a state in which power supply to the plurality of actuators is allowed and a state in which the power supply to the plurality of actuators is prohibited [see paragraph 0061].
In reference to claim 11, Yamamoto further discloses the tool comprising
a feeding mechanism (12) including at least one roller (24, 26) and configured to feed a tying string would around a reel (10) [see paragraph 0045], 
a guiding mechanism (14) including at least one curl guide (30, 32) and configured to guide the tying string fed by the feeing mechanism around an object to be tied [see paragraph 0046], 
a braking mechanism (16) including a brake arm (50) and configured to stop rotation of the reel (10) [see paragraph 0051], and
a twisting mechanism (20) including at least one hook (62) and configured to twist the tying string would around the object to be tied [see paragraph 0053], 
wherein the plurality of actuators include
a feeding motor (22) configured to drive the feeding mechanism, 
a braking actuator (46) configured to drive the braking mechanism, and
a twisting motor (54) configured to drive the twisting mechanism. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Kubota (JP 63-294306A).
1.	In reference to claim 1, Yamamoto discloses an electric power tool comprising of
a feeding mechanism (12) including at least one roller (24, 26) and configured to feed a tying string would around a reel (10) [see paragraph 0045], 
a guiding mechanism (14) including at least one curl guide (30, 32) and configured to guide the tying string fed by the feeing mechanism around an object to be tied [see paragraph 0046], 
a braking mechanism (16) including a brake arm (50) and configured to stop rotation of the reel (10) [see paragraph 0051], and
a twisting mechanism (20) including at least one hook (62) and configured to twist the tying string would around the object to be tied [see paragraph 0053], 
plurality of actuators configured to be driven by electric power, 
a control unit including a microcomputer (122) and configured to control operation of the plurality of actuators [see paragraph 0069-0071], 
a main switch (74) configured to accept an operation to switch main  power from off to on and an operation to switch the main power from on to off [see paragraph 0056], and
a trigger switch (86) that is separate from the main switch [see paragraph 0058],
wherein the plurality of actuators include
a feeding motor (22) configured to drive the feeding mechanism, 
a braking actuator (46) configured to drive the braking mechanism, and
a twisting motor (54) configured to drive the twisting mechanism.
Yamamoto further discloses the control unit is configured to operate the plurality of actuators based on actuation of the main switch and trigger switch.
Yamamoto discloses the invention substantially as claimed except for wherein the control unit is configured to continue executing an operation sequence even if switches have been turned off. 
However, Kubota teaches of an electric tool having a control unit that is configured to control operation of a plurality of actuators (M1, M2, M3), which are drive by electric power, such that during an operation when a main switch (SW1) is turned from on to off the main power is kept on and electric power supply continues to be supplied to one of the plurality of actuators and is cut off upon completion of the operation in order to allow for completion of the operation and prevent damage to the tool when a subsequent operation is started [see second paragraph of translation provided by Applicant].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the control unit of Yamamoto with the control unit, as taught by Kubota, would yield the predictable results of preventing premature stoppage of the tool while performing an operation sequence to thereby prevent damage of the tool upon the start of a new operation. 
In reference to claim 4, the combination further discloses the at least one sequence operation includes a tying-string feeding sequence operation and
the control unit is configured to stop the feeding motor even if the tying string has not been feed out by a predetermined feed amount when the operation to switch the main power from one to off is performed on the main switch during execution of the tying-string feeding sequence operation.
In reference to claim 7, the combination discloses the inventions substantially as claimed except for electric supply to the first actuator is cut off when an abnormality is detected even during execution of the at least one sequence operation.
However, it is well known through the electric power tool art to immediately cut power supply upon the detection of an abnormality during operation for the purpose of preventing damage to the tool. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit to cut off power supply upon the detection of an abnormality even during the execution of a sequence operation in order to prevent damage to the tool.
In reference to claim 9, Kubota further teaches a switching element (Ryl) in a power supply path through which the electric power is supplied to the plurality of actuators, and the control unit is configured to, when the operation to switch the main power from on to off is performed on the main switch, cut off the electric power supply to the first actuator by controlling the switching element at a point of time when the execution of sequence operation has been completed.
2.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto and Kubota as applied to claim 1 above, and further in view of Hirotaka (CN 102396150A).
In reference to claim 8, the combination discloses the invention substantially as claimed except for wherein the tool comprises a switching element and an off-delay circuit.
However, Hirotaka teaches of an electric tool having a switching element (11) in a power supply path through which the electric power is supplied to an actuator (M), and an off-delay circuit (40) configured to control the switching element wherein the off-delay circuit is configured to control the switching element to cut off the electric power supply to the actuator after a predetermined time from when the main power was turned from on to off.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Yamamoto to include the switching element and the off-delay circuit, as taught by Hirotaka, in order to ensure sufficient electric power is supplied to the actuator to complete execution of the sequence when the main power is turned from on to off. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725